     8:20-cv-01133-RBH        Date Filed 04/30/21      Entry Number 19      Page 1 of 24




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

Heidi M. Dawley,                               )     Case No. 8:20-cv-01133-RBH-JDA
                                               )
       Plaintiff,                              )
                                               )
               v.                              )     REPORT AND RECOMMENDATION
                                               )     OF MAGISTRATE JUDGE
Commissioner of Social Security                )
Administration,                                )
                                               )
       Defendant.                              )

       This matter is before the Court for a Report and Recommendation pursuant to Local

Civil Rule 73.02(B)(2)(a), D.S.C., and 28 U.S.C. § 636(b)(1)(B).1 Plaintiff brought this

action pursuant to 42 U.S.C. § 405(g) to obtain judicial review of a final decision of the

Commissioner of Social Security (“the Commissioner”), denying Plaintiff’s claim for

disability insurance benefits (“DIB”). For the reasons set forth below, it is recommended

that the decision of the Commissioner be reversed and remanded for administrative action

consistent with this recommendation, pursuant to sentence four of 42 U.S.C. § 405(g).

                                 PROCEDURAL HISTORY

       On October 25, 2012, Plaintiff filed an application for DIB, alleging an onset disability

date of February 1, 2010. [R. 167–69; see R. 13 (providing application date).] The claim

was denied initially and on reconsideration by the Social Security Administration (“the

Administration”).    [R. 53–88, 97–100.]           Plaintiff requested a hearing before an

administrative law judge (“ALJ”), and on December 16, 2015, ALJ Carl B. Watson

conducted a de novo hearing on Plaintiff’s claims. [R. 30–52.] The ALJ issued a decision


       1
        A Report and Recommendation is being filed in this case, in which one or both
parties declined to consent to disposition by a magistrate judge.
     8:20-cv-01133-RBH        Date Filed 04/30/21     Entry Number 19       Page 2 of 24




on March 23, 2016, finding Plaintiff not disabled under the Social Security Act (“the Act”).

[R. 10–29.] Plaintiff requested Appeals Council review of the ALJ’s decision, but the

Council declined review. [R. 1–3.]

       Plaintiff filed an action for judicial review in this Court on May 3, 2017. [See R. 850.]

On July 30, 2018, the Court reversed and remanded the Commissioner’s final decision for

further administrative action. [R. 845–69.]

       On October 22, 2019, the ALJ conducted another hearing on Plaintiff’s claims.

[R. 827–44.] The ALJ issued a decision on January 7, 2020, finding Plaintiff not disabled

under the Act. [R. 805–25.] At Step 1,2 the ALJ found Plaintiff met the Act’s insured-status

requirements through December 31, 2015, and had not engaged in substantial gainful

activity since February 1, 2010, the alleged onset date. [R. 810, Findings 1 & 2.] At Step

2, the ALJ found Plaintiff had the following severe impairments: bipolar disorder, borderline

personality disorder, and substance abuse. [R. 811, Finding 3.] The ALJ also found

Plaintiff had the non-severe impairment of hypothyroidism. [R. 811.] At Step 3, the ALJ

found that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the impairments listed at 20 C.F.R. Part 404,

Subpart P, Appendix 1. [R. 811, Finding 4.]

       Before addressing Step 4, Plaintiff’s ability to perform her past relevant work, the

ALJ found Plaintiff retained the following residual functional capacity (“RFC”):

              After careful consideration of the entire record, the undersigned
              finds that, through the date last insured, the claimant had the
              [RFC] to perform a full range of work at all exertional levels but


       2
       The five-step sequential analysis used to evaluate disability claims is discussed in
the Applicable Law section, infra.

                                               2
     8:20-cv-01133-RBH        Date Filed 04/30/21     Entry Number 19      Page 3 of 24




              with the following nonexertional limitations: the claimant has
              the mental ability to perform work that needs little specific
              vocational preparation and needs little or no judgement to do
              simple duties that can be learned on-the-job in 30 days or less.
              Time off-task can be accommodated by normal employer-
              afforded breaks (e.g., a 15-minutes morning break, 30-minute
              lunch break, and 15-minute afternoon break). She must work
              in an environment where there is no interaction with the
              general public.

[R. 812–13, Finding 5.] At Step 4, the ALJ found that Plaintiff had no past relevant work.

[R. 817, Finding 6.] Upon considering Plaintiff’s age, education, work experience, RFC,

and the testimony of a vocational expert (“VE”), however, the ALJ found that there were

jobs that existed in significant numbers in the national economy that Plaintiff could perform.

[R. 818, Finding 10.] Thus, the ALJ found that Plaintiff had not been under a disability as

defined by the Act from February 1, 2010, the alleged onset date, through December 31,

2015, the date last insured. [R. 818, Finding 11.]

       Rather than submit exceptions to the Appeals Council, Plaintiff filed the instant

request for judicial review on March 23, 2020. [Docs. 1; 16 at 2.]

                                THE PARTIES’ POSITIONS

       Plaintiff asserts the ALJ’s decision is not supported by substantial evidence and

should be remanded. [Doc. 16.] Plaintiff argues that the ALJ committed reversible error

by failing to properly explain the weight given to the medical opinions of record [id. at

13–16]; failing to account for Plaintiff’s mental restrictions in the RFC [id. at 16–17]; and

failing to properly evaluate Plaintiff’s subjective complaints [id. at 18–19].

       The Commissioner contends, however, that the ALJ’s decision is supported by

substantial evidence and should be affirmed. [Doc. 17.] The Commissioner argues that

the ALJ properly evaluated the medical opinions of record [id. at 10–14]; accounted for all

                                              3
     8:20-cv-01133-RBH        Date Filed 04/30/21     Entry Number 19      Page 4 of 24




of Plaintiff’s credibly established mental impairments [id. at 14–15]; and properly evaluated

Plaintiff’s subjective complaints [id. at 15–16].

                                 STANDARD OF REVIEW

       The Commissioner’s findings of fact are conclusive if supported by substantial

evidence. 42 U.S.C. § 405(g). Substantial evidence is more than a scintilla—i.e., the

evidence must do more than merely create a suspicion of the existence of a fact and must

include such relevant evidence as a reasonable person would accept as adequate to

support the conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Laws v. Celebrezze, 368 F.2d

640, 642 (4th Cir. 1966) (“Substantial evidence, it has been held, is evidence which a

reasoning mind would accept as sufficient to support a particular conclusion. It consists

of more than a mere scintilla of evidence but may be somewhat less than a preponderance.

If there is evidence to justify a refusal to direct a verdict were the case before a jury, then

there is ‘substantial evidence.’”).

       Where conflicting evidence “allows reasonable minds to differ as to whether a

claimant is disabled, the responsibility for that decision falls on the [Commissioner] (or the

[Commissioner’s] designate, the ALJ),” not on the reviewing court. Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996); see also Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.

1991) (stating that where the Commissioner’s decision is supported by substantial

evidence, the court will affirm, even if the reviewer would have reached a contrary result

as finder of fact and even if the reviewer finds that the evidence preponderates against the

Commissioner’s decision). Thus, it is not within the province of a reviewing court to

determine the weight of the evidence, nor is it the court’s function to substitute its judgment

                                              4
     8:20-cv-01133-RBH       Date Filed 04/30/21    Entry Number 19      Page 5 of 24




for that of the Commissioner so long as the decision is supported by substantial evidence.

See Bird v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012); Laws, 368 F.2d at 642; Snyder v.

Ribicoff, 307 F.2d 518, 520 (4th Cir. 1962).

       The reviewing court will reverse the Commissioner’s decision on plenary review,

however, if the decision applies incorrect law or fails to provide the court with sufficient

reasoning to determine that the Commissioner properly applied the law. Myers v. Califano,

611 F.2d 980, 982 (4th Cir. 1980); see also Keeton v. Dep’t of Health & Human Servs., 21

F.3d 1064, 1066 (11th Cir. 1994). Where the Commissioner’s decision “is in clear

disregard of the overwhelming weight of the evidence, Congress has empowered the courts

to modify or reverse the [Commissioner’s] decision ‘with or without remanding the cause

for a rehearing.’” Vitek v. Finch, 438 F.2d 1157, 1158 (4th Cir. 1971) (quoting 42 U.S.C.

§ 405(g)). Remand is unnecessary where “the record does not contain substantial

evidence to support a decision denying coverage under the correct legal standard and

when reopening the record for more evidence would serve no purpose.” Breeden v.

Weinberger, 493 F.2d 1002, 1012 (4th Cir. 1974).

       The court may remand a case to the Commissioner for a rehearing under sentence

four or sentence six of 42 U.S.C. § 405(g). Sargent v. Sullivan, 941 F.2d 1207 (4th Cir.

1991) (unpublished table decision). To remand under sentence four, the reviewing court

must find either that the Commissioner’s decision is not supported by substantial evidence

or that the Commissioner incorrectly applied the law relevant to the disability claim. See,

e.g., Jackson v. Chater, 99 F.3d 1086, 1090–91 (11th Cir. 1996) (holding remand was

appropriate where the ALJ failed to develop a full and fair record of the claimant’s RFC);

Brenem v. Harris, 621 F.2d 688, 690–91 (5th Cir. 1980) (holding remand was appropriate

                                               5
     8:20-cv-01133-RBH        Date Filed 04/30/21     Entry Number 19       Page 6 of 24




where record was insufficient to affirm but was also insufficient for court to find the claimant

disabled). Where the court cannot discern the basis for the Commissioner’s decision, a

remand under sentence four is usually the proper course to allow the Commissioner to

explain the basis for the decision or for additional investigation. See Radford v. Comm’r,

734 F.3d 288, 295 (4th Cir. 2013) (quoting Florida Power & Light Co. v. Lorion, 470 U.S.

729, 744 (1985); see also Smith v. Heckler, 782 F.2d 1176, 1181–82 (4th Cir. 1986)

(remanding case where decision of ALJ contained “a gap in its reasoning” because ALJ did

not say he was discounting testimony or why); Gordon v. Schweiker, 725 F.2d 231, 235

(4th Cir. 1984) (remanding case where neither the ALJ nor the Appeals Council indicated

the weight given to relevant evidence). On remand under sentence four, the ALJ should

review the case on a complete record, including any new material evidence. See Smith,

782 F.2d at 1182 (“The [Commissioner] and the claimant may produce further evidence on

remand.”). After a remand under sentence four, the court enters a final and immediately

appealable judgment and then loses jurisdiction. Sargent, 941 F.2d 1207.

       In contrast, sentence six provides:

              The court may . . . at any time order additional evidence to be
              taken before the Commissioner of Social Security, but only
              upon a showing that there is new evidence which is material
              and that there is good cause for the failure to incorporate such
              evidence into the record in a prior proceeding . . . .

42 U.S.C. § 405(g). A reviewing court may remand a case to the Commissioner on the

basis of new evidence only if four prerequisites are met: (1) the evidence is relevant to the

determination of disability at the time the application was first filed; (2) the evidence is

material to the extent that the Commissioner’s decision might reasonably have been

different had the new evidence been before him; (3) there is good cause for the claimant’s

                                               6
     8:20-cv-01133-RBH        Date Filed 04/30/21   Entry Number 19       Page 7 of 24




failure to submit the evidence when the claim was before the Commissioner; and (4) the

claimant made at least a general showing of the nature of the new evidence to the

reviewing court. Borders v. Heckler, 777 F.2d 954, 955 (4th Cir. 1985) (citing 42 U.S.C.

§ 405(g); Mitchell v. Schweiker, 699 F.2d 185, 188 (4th Cir. 1983); Sims v. Harris, 631 F.2d

26, 28 (4th Cir. 1980); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979)), superseded by

amendment to statute, 42 U.S.C. § 405(g), as recognized in Wilkins v. Sec’y, Dep’t of

Health & Human Servs., 925 F.2d 769, 774 (4th Cir. 1991).3 With remand under sentence

six, the parties must return to the court after remand to file modified findings of fact.

Melkonyan, 501 U.S. at 98. The reviewing court retains jurisdiction pending remand and

does not enter a final judgment until after the completion of remand proceedings. See

Allen v. Chater, 67 F.3d 293 (4th Cir. 1995) (unpublished table decision) (holding that an

order remanding a claim for Social Security benefits pursuant to sentence six of 42 U.S.C.

§ 405(g) is not a final order).

                                   APPLICABLE LAW




       3
         Though the court in Wilkins indicated in a parenthetical that the four-part test set
forth in Borders had been superseded by an amendment to 42 U.S.C. § 405(g), courts in
the Fourth Circuit have continued to cite the requirements outlined in Borders when
evaluating a claim for remand based on new evidence. See, e.g., Brooks v. Astrue, No.
6:10-cv-152, 2010 WL 5478648, at *8 (D.S.C. Nov. 23, 2010); Ashton v. Astrue, No. TMD
09-1107, 2010 WL 3199345, at *3 (D. Md. Aug. 12, 2010); Washington v. Comm’r of Soc.
Sec., No. 2:08-cv-93, 2009 WL 86737, at *5 (E.D. Va. Jan. 13, 2009); Brock v. Sec’y of
Health & Human Servs., 807 F. Supp. 1248, 1250 n.3 (S.D.W. Va. 1992). Further, the
Supreme Court of the United States has not suggested Borders’ construction of § 405(g)
is incorrect. See Sullivan v. Finkelstein, 496 U.S. 617, 626 n.6 (1990). Accordingly, the
Court will apply the more stringent Borders inquiry.

                                             7
     8:20-cv-01133-RBH       Date Filed 04/30/21     Entry Number 19       Page 8 of 24




       The Act provides that disability benefits shall be available to those persons insured

for benefits, who are not of retirement age, who properly apply, and who are under a

disability. 42 U.S.C. § 423(a). “Disability” is defined as:

              the inability to engage in any substantial gainful activity by
              reason of any medically determinable physical or mental
              impairment which can be expected to result in death or which
              has lasted or can be expected to last for a continuous period
              of not less than 12 consecutive months.

Id. § 423(d)(1)(A).

I.     The Five-Step Evaluation

       To facilitate uniform and efficient processing of disability claims, federal regulations

have reduced the statutory definition of disability to a series of five sequential questions.

See, e.g., Heckler v. Campbell, 461 U.S. 458, 461 n.2 (1983) (noting a “need for efficiency”

in considering disability claims). The ALJ must consider whether (1) the claimant is

engaged in substantial gainful activity; (2) the claimant has a severe impairment; (3) the

impairment meets or equals an impairment included in the Administration’s Official Listings

of Impairments found at 20 C.F.R. Pt. 404, Subpt. P, App. 1; (4) the impairment prevents

the claimant from performing past relevant work; and (5) the impairment prevents the

claimant from having substantial gainful employment. 20 C.F.R. § 404.1520. Through the

fourth step, the burden of production and proof is on the claimant. Grant v. Schweiker, 699

F.2d 189, 191 (4th Cir. 1983). The claimant must prove disability on or before the last day

of her insured status to receive disability benefits. Everett v. Sec’y of Health, Educ. &

Welfare, 412 F.2d 842, 843 (4th Cir. 1969). If the inquiry reaches step five, the burden

shifts to the Commissioner to produce evidence that other jobs exist in the national

economy that the claimant can perform, considering the claimant’s age, education, and

                                              8
     8:20-cv-01133-RBH       Date Filed 04/30/21     Entry Number 19       Page 9 of 24




work experience. Grant, 699 F.2d at 191. If at any step of the evaluation the ALJ can find

an individual is disabled or not disabled, further inquiry is unnecessary.         20 C.F.R.

§ 404.1520(a); Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981).

       A.     Substantial Gainful Activity

       “Substantial gainful activity” must be both substantial—involves doing significant

physical or mental activities, 20 C.F.R. § 404.1572(a)—and gainful—done for pay or profit,

whether or not a profit is realized, id. § 404.1572(b). If an individual has earnings from

employment or self-employment above a specific level set out in the regulations, he is

generally presumed to be able to engage in substantial gainful activity.                   Id.

§ 404.1574–.1575.

       B.     Severe Impairment

       An impairment is “severe” if it significantly limits an individual’s ability to perform

basic work activities. See id. § 404.1521. When determining whether a claimant’s physical

and mental impairments are sufficiently severe, the ALJ must consider the combined effect

of all of the claimant’s impairments. 42 U.S.C. § 423(d)(2)(B). The ALJ must evaluate a

disability claimant as a whole person and not in the abstract, having several hypothetical

and isolated illnesses. Walker v. Bowen, 889 F.2d 47, 49–50 (4th Cir. 1989) (stating that,

when evaluating the effect of a number of impairments on a disability claimant, “the

[Commissioner] must consider the combined effect of a claimant’s impairments and not

fragmentize them”). Accordingly, the ALJ must make specific and well-articulated findings

as to the effect of a combination of impairments when determining whether an individual

is disabled. Id. at 50 (“As a corollary to this rule, the ALJ must adequately explain his or



                                              9
    8:20-cv-01133-RBH       Date Filed 04/30/21    Entry Number 19      Page 10 of 24




her evaluation of the combined effects of the impairments.”). If the ALJ finds a combination

of impairments to be severe, “the combined impact of the impairments shall be considered

throughout the disability determination process.” 42 U.S.C. § 423(d)(2)(B).

       C.     Meets or Equals an Impairment Listed in the Listings of Impairments

       If a claimant’s impairment or combination of impairments meets or medically equals

the criteria of a listing found at 20 C.F.R. Pt. 404, Subpt. P, App.1 and meets the duration

requirement found at 20 C.F.R. § 404.1509, the ALJ will find the claimant disabled without

considering the claimant’s age, education, and work experience. 20 C.F.R. § 404.1520(d).

       D.     Past Relevant Work

       The assessment of a claimant’s ability to perform past relevant work “reflect[s] the

statute’s focus on the functional capacity retained by the claimant.” Pass v. Chater, 65

F.3d 1200, 1204 (4th Cir. 1995). At this step of the evaluation, the ALJ compares the

claimant’s RFC4 with the physical and mental demands of the kind of work he has done in

the past to determine whether the claimant has the RFC to do her past work. 20 C.F.R.

§ 404.1560(b).

       E.     Other Work

       As previously stated, once the ALJ finds that a claimant cannot return to her prior

work, the burden of proof shifts to the Commissioner to establish that the claimant could

perform other work that exists in the national economy. See Hunter v. Sullivan, 993 F.2d

31, 35 (4th Cir. 1992); 20 C.F.R. § 404.1520(f)–(g).           To meet this burden, the

Commissioner may sometimes rely exclusively on the Medical-Vocational Guidelines (the

       4
       RFC is “the most [a claimant] can still do despite [her] limitations.” 20 C.F.R.
§ 404.1545(a).

                                            10
    8:20-cv-01133-RBH        Date Filed 04/30/21      Entry Number 19       Page 11 of 24




“grids”). Exclusive reliance on the “grids” is appropriate where the claimant suffers primarily

from an exertional impairment, without significant nonexertional factors.5 20 C.F.R. Pt. 404,

Subpt. P, App. 2, § 200.00(e); see also Gory v. Schweiker, 712 F.2d 929, 930–31 (4th Cir.

1983) (stating that exclusive reliance on the grids is appropriate in cases involving

exertional limitations). When a claimant suffers from both exertional and nonexertional

limitations, the grids may serve only as guidelines. Gory, 712 F.2d at 931. In such a case,

the Commissioner must use a vocational expert to establish the claimant’s ability to perform

other work. 20 C.F.R. § 404.1569a; see Walker, 889 F.2d at 49–50 (“Because we have

found that the grids cannot be relied upon to show conclusively that claimant is not

disabled, when the case is remanded it will be incumbent upon the [Commissioner] to prove

by expert vocational testimony that despite the combination of exertional and nonexertional

impairments, the claimant retains the ability to perform specific jobs which exist in the

national economy.”). The purpose of using a vocational expert is “to assist the ALJ in

determining whether there is work available in the national economy which this particular

claimant can perform.” Walker, 889 F.2d at 50. For the vocational expert’s testimony to

be relevant, “it must be based upon a consideration of all other evidence in the

record, . . . and it must be in response to proper hypothetical questions which fairly set out

all of claimant’s impairments.” Id. (citations omitted).



       5
        An exertional limitation is one that affects the claimant’s ability to meet the strength
requirements of jobs. 20 C.F.R. § 404.1569a(a). A nonexertional limitation is one that
affects the ability to meet the demands of the job other than the strength demands. Id.
Examples of nonexertional limitations include but are not limited to difficulty functioning
because of being nervous, anxious, or depressed; difficulty maintaining attention or
concentrating; difficulty understanding or remembering detailed instructions; difficulty
seeing or hearing. § 404.1569a(c)(1).

                                              11
       8:20-cv-01133-RBH      Date Filed 04/30/21   Entry Number 19      Page 12 of 24




II.      Developing the Record

         The ALJ has a duty to fully and fairly develop the record. See Cook v. Heckler, 783

F.2d 1168, 1173 (4th Cir. 1986). The ALJ is required to inquire fully into each relevant

issue. Snyder, 307 F.2d at 520. The performance of this duty is particularly important

when a claimant appears without counsel. Marsh v. Harris, 632 F.2d 296, 299 (4th Cir.

1980). In such circumstances, “the ALJ should scrupulously and conscientiously probe

into, inquire of, and explore for all the relevant facts, . . . being especially diligent in

ensuring that favorable as well as unfavorable facts and circumstances are elicited.” Id.

(internal quotations and citations omitted).

III.     Treating Physicians

         If a treating physician’s opinion on the nature and severity of a claimant’s

impairments is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence” in the record, the

ALJ must give it controlling weight. 20 C.F.R. § 404.1527(c)(2); see Mastro v. Apfel, 270

F.3d 171, 178 (4th Cir. 2001). The ALJ may discount a treating physician’s opinion if it is

unsupported or inconsistent with other evidence, i.e., when the treating physician’s opinion

does not warrant controlling weight, Craig, 76 F.3d at 590, but the ALJ must nevertheless

assign a weight to the medical opinion based on the 1) length of the treatment relationship

and the frequency of examination; 2) nature and extent of the treatment relationship; 3)

supportability of the opinion; 4) consistency of the opinion with the record a whole; 5)

specialization of the physician; and 6) other factors which tend to support or contradict the

opinion, 20 C.F.R. § 404.1527(c). Similarly, where a treating physician has merely made

conclusory statements, the ALJ may afford the opinion such weight as is supported by

                                               12
      8:20-cv-01133-RBH      Date Filed 04/30/21    Entry Number 19      Page 13 of 24




clinical or laboratory findings and other consistent evidence of a claimant’s impairments.

See Craig, 76 F.3d at 590 (holding there was sufficient evidence for the ALJ to reject the

treating physician’s conclusory opinion where the record contained contradictory evidence).

        In any instance, a treating physician’s opinion is generally entitled to more weight

than a consulting physician’s opinion. See Mitchell v. Schweiker, 699 F.2d 185, 187 (4th

Cir. 1983) (stating that treating physician’s opinion must be accorded great weight because

“it reflects an expert judgment based on a continuing observation of the patient’s condition

for a prolonged period of time”); 20 C.F.R. § 404.1527(c)(2). An ALJ determination coming

down on the side of a non-examining, non-treating physician’s opinion can stand only if the

medical testimony of examining and treating physicians goes both ways.             Smith v.

Schweiker, 795 F.2d 343, 346 (4th Cir. 1986). Further, the ALJ is required to review all of

the medical findings and other evidence that support a medical source’s statement that a

claimant is disabled. 20 C.F.R. § 404.1527(d). However, the ALJ is responsible for making

the ultimate determination about whether a claimant meets the statutory definition of

disability. Id.

IV.     Medical Tests and Examinations

        The ALJ is required to order additional medical tests and exams only when a

claimant’s medical sources do not give sufficient medical evidence about an impairment

to determine whether the claimant is disabled. 20 C.F.R. § 404.1517; see also Conley v.

Bowen, 781 F.2d 143, 146 (8th Cir. 1986). The regulations are clear: a consultative

examination is not required when there is sufficient medical evidence to make a

determination on a claimant’s disability. 20 C.F.R. § 404.1517. Under the regulations,



                                             13
     8:20-cv-01133-RBH       Date Filed 04/30/21     Entry Number 19       Page 14 of 24




however, the ALJ may determine that a consultative examination or other medical tests are

necessary. Id.

V.     Pain

       Congress has determined that a claimant will not be considered disabled unless he

furnishes medical and other evidence (e.g., medical signs and laboratory findings) showing

the existence of a medical impairment that could reasonably be expected to produce the

pain or symptoms alleged. 42 U.S.C. § 423(d)(5)(A). Social Security Ruling (“SSR”) 16-3p

provides, “[i]n considering the intensity, persistence, and limiting effects of an individual’s

symptoms, we examine the entire case record, including the objective medical evidence;

an individual’s statements about the intensity, persistence, and limiting effects of

symptoms; statements and other information provided by medical sources and other

persons; and any other relevant evidence in the individual’s case record.” SSR 16-3p Titles

II and XVI: Evaluation of Symptoms In Disability Claims, 82 Fed. Reg. 49,462-03, 49,464

(Oct. 25, 2017); see also 20 C.F.R. § 404.1529(c)(1)–(c)(2) (outlining evaluation of pain).

       In evaluating claims of disabling pain, the ALJ must proceed in a two-part analysis.

Morgan v. Barnhart, 142 F. App’x 716, 723 (4th Cir. 2005) (unpublished opinion); see also

SSR 16-3p, 82 Fed. Reg. at 49,463. First, “the ALJ must determine whether the claimant

has produced medical evidence of a ‘medically determinable impairment which could

reasonably be expected to produce” the alleged symptoms. Id. (quoting Craig, 76 F.3d at

594); see SSR 16-3p, 82 Fed. Reg. at 49,463. Second, the ALJ must evaluate “the

intensity and persistence of an individual’s symptoms such as pain and determine the

extent to which an individual’s symptoms limit his or her ability to perform work-related

activities . . . or to function independently.” SSR 16-3p, 82 Fed. Reg. at 49,464; see 20

                                              14
    8:20-cv-01133-RBH            Date Filed 04/30/21     Entry Number 19       Page 15 of 24




C.F.R. § 404.1528 (noting that the ALJ must consider all of a claimant’s statements about

his symptoms, including pain, and determine the extent to which the symptoms can

reasonably be accepted as consistent with the objective medical evidence).

                                  APPLICATION AND ANALYSIS

Opinion Evidence

          In reviewing the evidence related to Plaintiff’s claim, the ALJ examined a

psychological review form sent to the Charleston Dorchester Mental Health Center and

dated April 2014. [R. 711–13.] The ALJ attributed the opinion expressed in the handwritten

form to Dr. William Lamar Inson6 and analyzed it as follows:

                   Little weight was given to the portion of the April 2014 opinion
                   of Dr. William Lamar Inson regarding marked restrictions in
                   activities of daily living and social functioning since November
                   2014. Dr. Inson stated that the claimant used medications for
                   mood swings associated with bipolar disorder, which were
                   helpful and did not cause any known side effects (Exhibit 18F).
                   At first glance, it would be impossible to issue an opinion dated
                   April 2014 discussing conditions that would be severe at a
                   future date. Additionally, this opinion is not consistent with or
                   supported by other medical evidence in the file, particularly that
                   of treatment records from Dr. Ison’s own facility or records from
                   East Cooper Medical Center, Charleston Center, and
                   Charleston Country Detention Center. The medical evidence
                   repeatedly showed that when the claimant was compliant with
                   treatment and medications and not abusing substances, her
                   mental status was within normal limits and she was able to
                   cope effectively with life stressors. Additionally, the claimant
                   testified at the current hearing that she had been sober for
                   approximately four years, further suggestive of her ability to
                   perform representative work as identified given the above
                   [RFC] assessment.




          6
              In the decision, the last name is sometimes spelled “Inson” and sometimes spelled
“Ison.”

                                                  15
    8:20-cv-01133-RBH       Date Filed 04/30/21     Entry Number 19      Page 16 of 24




[R. 817.] The ALJ attributed another handwritten document, a January 2015 discharge

form, to Dr. Inson. [R. 815–16 (citing R. 768–69).] However, Plaintiff asserts that the April

2014 opinion the ALJ attributed to Dr. Inson was actually given by Licensed Master Social

Worker (“LMSW”) William Cramer. [Doc. 16 at 14 n.1.] Plaintiff admits that if Mr. Cramer

completed the psychological review form, “[t]his would make it not a treating source

opinion, nor an ‘acceptable medical source’ opinion, but still an opinion worthy of full

consideration by the ALJ.” [Id. (citing 20 C.F.R. § 404.1527(f)).] The Commissioner, on

the other hand, takes no position on whether the ALJ improperly attributed the

psychological review form to Dr. Inson but states that “if the ALJ treated this opinion as a

treating source opinion, any error was in [Plaintiff’s] favor because, under Social Security

regulations, treating source opinions generally receive greater weight.” [Doc. 17 at 10.]

       Notably, the issue of whether the psychological review form was filled out by Dr.

Inson or Mr. Cramer was raised previously to this Court in 2017, and the parties seemed

to agree then that, although the ALJ had identified Dr. Inson as having filled out the

psychological review form, it was actually Mr. Cramer who had completed the form. See

Dawley v. Commissioner, 8:17-cv-1151-RBH, Docs. 15 at 11–13; 16 at 7–10. Indeed,

previously, the Commissioner acknowledged that the ALJ had mistakenly attributed the

April 2014 form to Dr. Inson, but the Commissioner nonetheless argued that because

substantial evidence supported the weight the ALJ afforded the opinion, there was no basis

to disturb the decision. Dawley, 8:17-cv-1151-RBH, Doc. 16 at 8–10. This court remanded

on a different issue but directed the ALJ to consider Plaintiff’s remaining allegations of

error. [R. 845–46, 869.]



                                             16
    8:20-cv-01133-RBH        Date Filed 04/30/21     Entry Number 19       Page 17 of 24




       At the hearing on October 22, 2019, the ALJ stated that the case had been

remanded, further explaining,

              [I]t appears that [the district court’s] primary concern is the RFC
              with the limitation of simple, routine, repetitive tasks, wherein
              the broad that means it had indicated moderate limitations in
              concentration, persistence and pace and so that’s probably the
              reason they are remanding the case and/or that appears to be
              the key reason the case is remanded . . . .

[R. 829.] During the course of the hearing, the ALJ did not inquire about Dr. Inson or Mr.

Cramer. [R. 829–44.] And, as set forth above, in the decision dated January 2, 2020, the

ALJ again attributed the opinion expressed in the psychological review form to Dr. Inson.

[R. 817.] There is no indication as to why the ALJ found that Dr. Inson, and not Mr.

Cramer, filled out the psychological review form, or if the ALJ even considered that issue

on remand.

       Who Filled Out the Psychological Review Form?

       Neither Plaintiff nor the Commissioner fully explains why there is a question as to

who at the Charleston Dorchester Mental Health Center filled out the psychological review

form. However, the Court will briefly discuss why this question appears to be a legitimate

concern.

       The handwriting on the psychological review form is difficult to read.          [See

R. 711–13.] The signature at the bottom of the form is almost totally illegible, but the

printed name beside the signature appears to be “William Lamar Inson.” [R. 713.] The

discharge form, which the ALJ also attributed to Dr. Inson, is in the same difficult-to-read

handwriting. [R. 768–69.] The discharge form is also signed, and the first name appears


                                              17
    8:20-cv-01133-RBH        Date Filed 04/30/21     Entry Number 19       Page 18 of 24




to read “Wm,” but the last name is illegible. [R. 769.] On the line above the signature line,

there is a space for the “Person participating in Discharge Summary/Transition Plan,” and

the names handwritten in that space appear to be “Wm Cramer / Dr. Kassur.” [R. 769.]

While not clearly legible, those names are consistent with the medical records. Based on

the Court’s review of the record, the various documentation from Plaintiff’s visits to the

Charleston Dorchester Mental Health Center are signed by either William Merritt Cramer,

III, LMSW,7 or Michael M. Kassur, M.D.8 [R. 648–57, 714–25, 762–69.] Additionally, based

on the Court’s review, there is no reference to a Dr. William Lamar Inson anywhere in the

record. Further, and of import here, the psychological review form does not indicate that

William Lamar Inson is a doctor, as there is no designation of his professional qualification

beside the signature or printed name. [R. 713.]

       Accordingly, the legitimate questions raised by a comparison of the record and the

ALJ’s decision are: whether William Inson exists, whether he filled out the psychological

review form, and whether he is a doctor or has some other degree or specialization.

       Analysis

       Plaintiff does not entertain the idea that Dr. Inson filled out the psychological review

form. She presumes that the form was filled out by Mr. Cramer and argues that the ALJ

did not properly explain the weight given to the opinion. [Doc. 16 at 13–16.] And, as


       7
        Mr. Cramer’s electronic signature is found on pages 650, 651, 715, 717, 718, and
719 of the record.
       8
       Dr. Kassur’s electronic signature is found on pages 653, 655, 657, 715, 721, 723,
725, 763, 765, and 767 of the record.

                                             18
    8:20-cv-01133-RBH        Date Filed 04/30/21     Entry Number 19       Page 19 of 24




stated, the Commissioner takes no position on who filled out the form but asserts “[t]he ALJ

properly weighed the April 2014 opinion and substantial evidence supports the weight

afforded to it.” [Doc. 17 at 13.] The Court will first examine the scenario in which the ALJ

correctly attributed the opinion to Dr. Inson and then the scenario in which the ALJ

incorrectly attributed the opinion to Dr. Inson. In either situation, remand is appropriate.

              If Dr. Inson Filled Out the Psychological Review Form

       Initially, if the ALJ correctly attributed the psychological review form to William Lamar

Inson, and if he is a doctor, as the ALJ states, then the opinion expressed in the

psychological review form is a medical opinion. 20 C.F.R. § 404.1513(a) (listing licensed

physicians as “acceptable medical sources”).9

       SSR 96-2p10 requires that when an ALJ assesses medical opinions, the decision

“must contain specific reasons for the weight given to the treating source’s medical opinion,

supported by the evidence in the case record, and . . . be sufficiently specific to make clear

to any subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight.” SSR 96-2p Titles II and XVI: Giving

Controlling Weight to Treating Source Medical Opinions, 1996 WL 374188 (July 2, 1996).

Moreover, ALJs are instructed to apply the factors provided in 20 C.F.R.

       9
       Plaintiff’s claim was filed in October 2012; therefore, a previous version of 20 C.F.R.
§ 404.1513 applies to her claim.
       10
         SSR 96-2p has been rescinded in keeping with amendments to the regulations that
apply to claims filed on or after March 27, 2017, and the rescission is effective for claims
filed on or after that date. Rescission of Social Security Rulings 96-2p, 96-5p, and 06-3p,
82 Fed. Reg. 15263-01 (Mar. 27, 2017). Because Plaintiff’s claim was filed before the
effective date of the rescission, SSR 96-2p applies here.

                                              19
    8:20-cv-01133-RBH        Date Filed 04/30/21    Entry Number 19       Page 20 of 24




§ 404.1527—including the length and nature of the source’s treatment relationship with the

claimant, the supportability of the opinion, the opinion’s consistency with the other evidence

in the record, whether the source is a specialist, and any other factors that may support or

contradict the opinion—to all medical opinions. 20 C.F.R. § 404.1527(c), (f). More weight

is generally given to the opinions of examining sources than to non-examining ones. Id.

Additionally, more weight is generally given to opinions of treating sources than is given to

opinions of non-treating sources, such as consultative examiners. Id. And, “if a physician’s

opinion is not supported by clinical evidence or if it is inconsistent with other substantial

evidence, it should be accorded significantly less weight.” Mastro, 270 F.3d at 178 (internal

quotation marks omitted). Further, the determination of whether a claimant is disabled

under the Act is a legal determination and ultimately one for the Commissioner, and not a

medical source, to make. 20 C.F.R. § 404.1527(d)(1) (stating “[a] statement by a medical

source that you are ‘disabled’ or ‘unable to work’ does not mean that we will determine that

you are disabled”). A medical source opinion on that issue is not entitled to any special

weight. 20 C.F.R. § 404.1527(d)(3). ALJs are further prohibited from substituting their

medical opinions for those of medical providers, which the Fourth Circuit recently referred

to as the prohibited practice of the ALJ “playing doctor.” Lewis v. Berryhill, 858 F.3d 858,

869 (4th Cir. 2017).

       The ALJ’s analysis of Dr. Inson’s opinion is not in compliance with the applicable

rules. For instance, it is not evident from the decision that the ALJ considered the factors

provided in 20 C.F.R. § 1527(c). The Fourth Circuit has recently reaffirmed that


                                             20
    8:20-cv-01133-RBH         Date Filed 04/30/21    Entry Number 19      Page 21 of 24




               [t]he ALJ’s failure to consider each of the Section 404.1527(c)
               factors [is] error. While an ALJ is not required to set forth a
               detailed factor-by-factor analysis in order to discount a medical
               opinion from a treating physician, it must nonetheless be
               apparent from the ALJ’s decision that he meaningfully
               considered each of the factors before deciding how much
               weight to give the opinion.

Dowling v. Comm’r of Soc. Sec. Admin., 986 F.3d 377, 385 (4th Cir. 2021). Indeed, very

similarly to Dowling, the ALJ in the instant case touched on only two of the § 404.1527(c)

factors—supportability and consistency—in giving Dr. Inson’s opinion little weight. [R. 817];

cf. Dowling, 986 F.3d at 385. In Dowling, “the ALJ never so much as acknowledged the

existence of the Section 404.1527(c) factors.” Id. at 385. Here, too, the ALJ merely stated

that he had “considered opinion evidence in accordance with the requirements of 20 CFR

404.1527,” but he never identified the factors themselves or demonstrated that they had

been applied. [R. 813.] Indeed, based on the Court’s review of the record and the dearth

of references to Dr. Inson in the medical records, there might not be adequate information

for the ALJ to properly consider the § 404.1527(c) factors as to Dr. Inson.

         Thus, even if the ALJ has correctly attributed the psychological review form to Dr.

William Lamar Inson, the undersigned recommends reversing the ALJ’s decision and

remanding for further proceedings.

               If Mr. Cramer Filled Out the Psychological Review Form

         If Plaintiff is correct, and Mr. Cramer, not Dr. Inson, completed the psychological

review form, then the opinion expressed in the form was an opinion from a medical source,

but not an “acceptable medical source” under the applicable regulations, as explained

below.



                                              21
    8:20-cv-01133-RBH       Date Filed 04/30/21     Entry Number 19      Page 22 of 24




       The regulations and rulings applicable to Plaintiff’s claim distinguish between

opinions from “acceptable medical sources” and “other sources.” 20 C.F.R. § 404.1513(d).

SSR 06-03p11 further discusses “other sources” as including both “medical sources who are

not <acceptable medical sources’” and “non-medical sources.” SSR 06-03p Titles II and

XVI: Considering Opinions and Other Evidence from Sources Who Are Not ?Acceptable

Medical Sources” in Disability Claims, 2006 WL 2329939, at *2 (Aug. 9, 2006). Only

acceptable medical sources can establish the existence of a medically determinable

impairment, give medical opinions, and be considered treating sources whose opinions

may be entitled to controlling weight. Id. Evidence from sources other than acceptable

medical sources may be used to show the severity of a claimant’s impairments and how

it affects the claimant’s ability to work. 20 C.F.R. § 404.1513(d). “The evaluation of an

opinion from a medical source who is not an ‘acceptable medical source’ depends on the

particular facts in each case.” SSR 06-03p, at *5. “Each case must be adjudicated on its

own merits based on a consideration of the probative value of the opinions and a weighing

of all the evidence in that particular case.” Id. When evaluating such a source, “the

adjudicator generally should explain the weight given to [such] opinion[s] . . . or otherwise

ensure that the discussion of the evidence in the determination or decision allows a

claimant or subsequent reviewer to follow the adjudicator’s reasoning, when such opinions

may have an effect on the outcome of the case.” Id. at *6.



       11
         SSR 06-03p has been rescinded in keeping with amendments to the regulations
that apply to claims filed on or after March 27, 2017, and the rescission is effective for
claims filed on or after that date. Rescission of Social Security Rulings 96-2p, 96-5p, and
06-3p, 82 Fed. Reg. 15263-01 (Mar. 27, 2017). Because Plaintiff’s claim was filed before
the effective date of the rescission, SSR 06-03p applies here.

                                             22
    8:20-cv-01133-RBH        Date Filed 04/30/21       Entry Number 19    Page 23 of 24




       Licensed social workers are considered “medical sources who are <not acceptable

medical sources’” under SSR 06-03p. Id. at *2. Nevertheless, some of the same factors

applicable to the consideration of opinions from “acceptable medical sources” can be

applied to opinions from “other sources”—”[h]ow long the source has known and how

frequently the source has seen the individual;” “[h]ow consistent the opinion is with other

evidence;” “[t]he degree to which the source presents relevant evidence to support an

opinion;” “[h]ow well the source explains the opinion;” “[w]hether the source has a specialty

or area of expertise related to the individual’s impairment(s); and” “[a]ny other factors that

tend to support or refute the opinion.” Id. at *4–5.

       In the instant matter, if Mr. Cramer completed the psychological review form, then

the opinions expressed therein would not be entitled to controlling weight. See SSR 06-

03p, 2006 WL 2329939, at *2. However, it stands to reason that if the ALJ attributed the

opinion evidence to the wrong individual, then it would be very difficult to properly evaluate

many of the listed factors set forth in SSR 06-03p—for example, those factors that are

specific to Mr. Cramer or those factors that would require the ALJ to compare Plaintiff’s

history with Mr. Cramer to the opinions expressed in the psychological review form. Thus,

even if not entitled to controlling weight, those opinions might be entitled to greater than

“little weight” if properly evaluated. But, if Mr. Cramer completed the psychological review

form, the ALJ’s foundational factual error necessarily prevented him from creating a logical

bridge between the evidence and his conclusions. See Monroe v. Colvin, 826 F.3d 176,

189 (4th Cir. 2016) (noting that the ALJ ?failed to <build an accurate and logical bridge’”).

If the ALJ improperly attributed the opinions in the psychological review form to a non-

existent person, and Mr. Cramer actually provided those opinions, the Court cannot find the

                                             23
    8:20-cv-01133-RBH        Date Filed 04/30/21      Entry Number 19   Page 24 of 24




ALJ’s decision is supported by substantial evidence. See Radford v. Colvin, 734 F.3d 288,

295 (4th Cir. 2013) (“A necessary predicate to engaging in substantial evidence review is

a record of the basis for the ALJ’s ruling.”).

       For all of the foregoing reasons, the Court cannot find that the ALJ’s decision is

supported by substantial evidence and that the proper legal standard was applied. As

such, it is recommended that this matter be reversed and remanded.

Remaining Allegations of Error

       Because the Court finds that the ALJ erred in analyzing the opinion evidence and

recommends remand on that basis, the Court declines to address Plaintiff’s remaining

allegations of error. See Hancock v. Barnhart, 206 F. Supp. 2d 757, 763 n.3 (W.D. Va.

2002). On remand, however, the Commissioner should consider Plaintiff’s remaining

allegations of error and the full contours of those arguments as articulated in the parties’

briefs to this Court.

                        CONCLUSION AND RECOMMENDATION

       Wherefore, based upon the foregoing, the Court recommends that the

Commissioner’s decision be REVERSED pursuant to sentence four of 42 U.S.C. § 405(g),

and the case be REMANDED to the Commissioner for further administrative action

consistent with this Report and Recommendation.

       IT IS SO RECOMMENDED.

                                           s/Jacquelyn D. Austin
                                           United States Magistrate Judge

April 29, 2021
Greenville, South Carolina



                                                 24
